Exhibit 10.1 SECURITIES PURCHASE AGREEMENT among SILVER PEARL ENTERPRISES, INC. and THE PURCHASERS LISTED ON EXHIBIT A Dated as of April 22, Table of Contents ARTICLE 1 PURCHASE AND SALE OF THE UNITS 1 Section 1.1 Purchase and Sale of Units 1 Section 1.2 Warrants 1 Section 1.3 Conversion and Warrant Shares 2 Section 1.4 Purchase Price and Closing 2 ARTICLE 2 REPRESENTATIONS AND WARRANTIES 3 Section 2.1 Representations and Warranties of the Company, non-PRC Subsidiaries and the PRC Subsidiary 3 Section 2.2 Representations and Warranties of the Purchasers 15 ARTICLE 3 COVENANTS 18 Section 3.1 Securities Compliance 18 Section 3.2 Registration and Listing 18 Section 3.3 Compliance with Laws 19 Section 3.4 Keeping of Records and Books of Account 19 Section 3.5 Reporting Requirements 19 Section 3.6 Amendments 19 Section 3.7 Other Agreements 20 Section 3.8 Distributions 20 Section 3.9 Reservation of Shares 20 Section 3.10 Transfer Agent 20 Section 3.11 Disposition of Assets 21 Section 3.12 Reporting Status 21 Section 3.13 Disclosure of Transaction 21 Section 3.14 Disclosure of Material Information 21 i Section 3.15 Pledge of Securities 22 Section 3.16 Lock-Up Agreements 22 Section 3.17 DTC 22 Section 3.18 Sarbanes-Oxley Act 22 Section 3.19 No Integrated Offerings 22 Section 3.20 No Commissions in Connection with Conversion of Preferred Shares 22 Section 3.21 No Manipulation of Price 22 Section 3.22 Subsequent Financings 23 Section 3.23 Corporate Governance 24 ARTICLE 4 CONDITIONS 25 Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the Units 25 Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase the Units 25 ARTICLE 5 STOCK CERTIFICATE LEGEND 27 Section 5.1 Legend 27 ARTICLE 6 INDEMNIFICATION 29 Section 6.1 General Indemnity 29 Section 6.2 Indemnification Procedure 29 ARTICLE 7 MISCELLANEOUS 30 Section 7.1 Fees and Expenses 30 Section 7.2 Specific Enforcement, Consent to Jurisdiction 31 Section 7.3 Entire Agreement; Amendment 31 Section 7.4 Notices 32 Section 7.5 Waivers 33 ii Section 7.6 Headings 33 Section 7.7 Successors and Assigns 33 Section 7.8 No Third Party Beneficiaries 33 Section 7.9 Governing Law 33 Section 7.10 Survival 33 Section 7.11 Counterparts 34 Section 7.12 Publicity 34 Section 7.13 Severability 34 Section 7.14 Further Assurances 34 Section 7.15 Currency 34 Section 7.16 Termination 34 iii EXHIBIT LIST Exhibit A List of Purchasers Exhibit B Definition of Accredited Investor Exhibit B-1 Accredited Investor Representations Exhibit B-2 Non-US Persons Representations Exhibit C Form of Series A Preferred Stock Certificate of Designation Exhibit D-1 Form of Series A Warrant Exhibit D-2 Form of Series B Warrant Exhibit E Form of Registration Rights Agreement Exhibit F Form of Lock-up Agreement Exhibit G Form of Escrow Deposit Agreement Exhibit H Form of Securities Escrow Agreement Exhibit I Irrevocable Transfer Agent Instructions Exhibit J Form of Opinion of Anslow & Jaclin, LLP, Securities Counsel iv SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 22, 2010 by and among Silver Pearl Enterprises, Inc., a Nevada corporation (the “Company”), and each of the Purchasers whose names are set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the “Purchasers”). RECITALS WHEREAS, the Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), or Regulation S (“Regulation S”) as promulgated under the Securities Act; and WHEREAS, the Company is offering units (the “Units”), each consisting of (i) nine (9) shares of the Company’s 6% Series A Convertible
